Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-29 are currently pending in the instant application.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claim(s) 1-18 and 22-29, drawn a method of amplifying targets from a plurality of sort DNA fragments by using a multiplex primer extension reaction, classified in C12N15/10. 
II.	Claim(s) 19-21, drawn to a method of amplifying targets from a plurality of sort DNA fragments by using a multiplex primer extension reaction, classified in C12N15/1003.

The inventions are distinct, each from the other because of the following reasons:
Inventions of Group I and Group II are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants. See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design, mode of operation, function, or effect because the invention of Group I is directed to a method of amplifying targets from a plurality of sort DNA fragments by using a multiplex primer extension reaction, comprising: (a) designing a plurality of target specific primers; (b) designing an oligo(dT) primer; (c) denaturing the plurality of short DNA fragments; (d) synthesizing the complemental strands; and (e) amplifying a plurality of targets; while the invention of Group II is directed to a method of amplifying targets from a plurality of sort DNA fragments by using a multiplex primer extension reaction as recited in claim 1, further comprising the step of: (f) removing the remaining deoxynucleotide after the treatment. Furthermore, the inventions as claimed do 

Restriction for examination purposes as indicated is proper because all of these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification; and
(b) the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter; and
 (c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); and
(d) the prior art applicable to one invention would not likely be applicable to another invention; and
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.


Election of Species
This application contains claims directed to the following patentably distinct species: If the Applicant elects the invention of Group I-II, the Applicant is required to further elect an ultimate species for each of the following:

A.	A single specific species election of the plurality of short DNA fragments such as, for example, wherein the plurality of short DNA fragments comprises DNA or cDNA (instant claim 2) OR wherein the plurality of short DNA fragments is fragmented genomic DNA, fragmented cDNA, ...or circulating tumor DNA (instant claim 3), such as recited in claims 2 and 3 (please elect one of instant claims 2 or 3).

	(1)	If Applicant elects claim 3, Applicant must further elected a single specific species election of short DNA fragments such as recited in claim 3 such as, for example, wherein the short DNA fragments are fragmented DNA OR fragmented cDNA OR fragmented DNA purified from FFPE OR tissue samples OR cell-free DNA OR circulating tumor DNA, such as encompassed by claim 3 (please provide a specific short DNA fragment encompassed by instant claim 3).

B.	A single specific species election of multiplex primer extension reaction such as, for example, wherein the multiplex primer extension reaction comprises multiplex polymerase chain reaction (instant claim 4) OR wherein the multiplex primer extension reaction is a claims 4 and 27 (please elect one of instant claims 4 or 27).

C.	A single specific species election of plurality of target specific primers such as, for example, wherein the plurality of target specific primers comprises either sense or anti-sense strand of the plurality of target nucleic acids (instant claim 5) OR wherein the plurality of target specific primers comprises either forward or revers primers, or both forward primers and reverse primers (instant claim 6) OR wherein the plurality of target specific primers includes a plurality of pairs of primers (instant claim 7), OR wherein the plurality of target specific primers includes a target-specific region that is from 8-50 nucleotides (instant claim 8) OR wherein the plurality of target specific primers comprise between 7 target specific primers and 1,000,000 target specific primers (instant claim 9) OR wherein the plurality of target specific primers comprise between 7 pairs of target specific primers and 1,000,000 pairs of target specific primers (instant claim 10) OR wherein the plurality of target specific primers includes a target specific region comprising unmodified oligonucleotides (instant claim 11) OR wherein the plurality of target specific primers includes a target specific region comprising chemical modifications of nucleotides (instant claim 12), such as recited in claims 5-12 (please elect one of instant claims 5-12).

D.	A single specific species election of what the terminal deoxynucleotidyl transferase adds such as, for example, a stretch of adenines, thymidines, guanines, cytosines or uracils (instant claim 17) OR a stretch of adenines (instant claim 18), such as recited in claims 17 and 18 (please elect one of instant claims 17 or 18).

E. 	A single specific species election of treatment of the reaction regarding the alkaline phosphatase such as, for example, adding the alkaline phosphatase to the reaction (instant claim 20) OR inactivating the alkaline phosphatase before synthesizing complementary claims 20 and 21 (please elect one of instant claims 19 or 20).

F.	A single specific species election of how the complement strands of DNA are synthesized such as, for example, using a DNA polymerase (instant claim 22) OR using a Taq polymerase (instant claim 24) OR is done in 1-10 cycles at 98oC (instant claim 25), such as recited in claims 22, 24 and 25 (please elect one of instant claims 22, 24 or 25).

The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species due to the different structures and/or functions.  In addition, these species are not obvious variants of each other based on the current record. 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1 and 19 are generic.
There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics. For example, the method of claim 1 comprises a plurality of target specific primers, where the plurality of target specific primers comprises either sense or anti-sense strand of the plurality of target nucleic acids (instant claim 5); wherein the plurality of target specific primers comprises either forward or revers primers, or both forward primers and reverse primers (instant claim 6); wherein the plurality of target specific primers includes a plurality of pairs of primers (instant claim 7); wherein the plurality of target specific primers includes a target-specific region that is from 8-50 nucleotides (instant claim 8); wherein the plurality of target specific primers comprise between 7 target specific primers and 1,000,000 target specific primers (instant claim 9); wherein the plurality of target specific primers comprise between 7 pairs of target specific primers and 1,000,000 pairs of target specific primers (instant claim 10); wherein the plurality of target specific primers includes a target specific region comprising unmodified oligonucleotides (instant claim 11); or wherein the plurality of target specific primers includes a target specific region comprising chemical modifications of nucleotides (instant claim 12), such that the different plurality of target specific primers can primer different regions of the target 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election of the species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, Applicant must indicate which of these claims are readable on the elected species.

Should Applicant traverse on the ground that the species, or grouping of patentably indistinct species from which the election is required, are not patentably distinct, Applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.


Inventorship
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy M Bunker whose telephone number is (313) 446-4833.  The examiner can normally be reached on Monday-Friday (6am-2:30pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita, can be reached on (571) 272-2876.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.

/Amy M Bunker/
Primary Examiner, Art Unit 1639